DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-3, 6, 8, 11-13, 15-16, 18, 20, 23, 25, 28-29, 31, 35, 37, 39, 42, 45, 52, and 54-55 in the reply filed on October 26, 2021 is acknowledged.

Status of Claims
Claims 1-3, 6, 8, 11-13, 15-16, 18, 20, 23, 25, 28-29, 31, 35, 37, 39, 42, 45, 52, 54-55, and 57 are pending in the instant application. Claim 57 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 1-3, 6, 8, 11-13, 15-16, 18, 20, 23, 25, 28-29, 31, 35, 37, 39, 42, 45, 52, and 54-55 are under examination on the merits in the instant case.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 20, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 8 recites that the composition of claim 6 “further comprises” (c), (d), (e), (f), and (g). It is noted that claim 6 requires at least one of (c), (d), (e), (f), and (g). Hence, it is unclear whether claim 8 requires two of at least one of (c), (d), (e), (f), and (g). For examination purpose, claim 8 will be interpreted as depending from claim 1.
Claims 20 and 25 recite “a rabbit (Oryctolagus cuniculus)” and “a chicken (Gallus gallus)”. It is unclear whether the parenthetical recitation are part of the claimed invention, thereby rendering the claims indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 45 and 52 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 45 and 52 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claims 45 and 52 recite a “mammalian cell” that is “a human cell” comprising a nucleic acid sequence. Since the claims do not specify that the cell is isolated or a cultured cell, the claimed cell reads on an in vivo cell within a human organism, which is patent ineligible. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 18, 28-29, 31, 35, 37, 39, 42, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guziewicz et al. (PLOS ONE, 2013, 8(10): e75666, applicant’s citation).
Guziewicz discloses “rAAV2/1-hVMD2-hBEST1 vector construct” and “rAAV2/2-hVMD2-hBEST1”, each of which is an rAAV2 vector encoding a wild-type human BEST1 under the control of human VMD2 (hVMD2) promoter, wherein the hVMD2 promoter is ligated into a recombinant AAV vector plasmid containing hBEST1 and a “bGH” polyadenylation signal, wherein “hVDM2-hBEST1” is subsequently packages into rAAV, wherein the vector is delivered to a mammalian cell and can be used as a therapeutic agent for treatment of retinal diseases. See pages 2-3, 7, and 10.
Accordingly, claims 1-3, 6, 18, 28-29, 31, 35, 37, 39, 42, and 45 are described by Guziewicz et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 12-13, 15-16, 18, 28-29, 31, 35, 37, 39, 42, 45, 52, and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Guziewicz et al. (PLOS ONE, 2013, 8(10): e75666, applicant’s citation) in view of Choi et al. (US 2014/0017201 A1), Dietz (US 5,994,119), Lee et al. (US 2011/0201668 A1), and Li et al. (eLIFE, 2017, 6:e29914).
Guziewicz discloses “rAAV2/1-hVMD2-hBEST1 vector construct” and “rAAV2/2-hVMD2-hBEST1”, each of which is an rAAV2 vector encoding a wild-type human BEST1 under the control of human VMD2 (hVMD2) promoter, wherein the hVMD2 promoter is ligated into a recombinant AAV vector plasmid containing hBEST1, and a “bGH” polyadenylation signal, BEST1” is subsequently packages into rAAV, wherein the vector is delivered to a mammalian cell and can be used as a therapeutic agent for treatment of retinal diseases. See pages 2-3, 7, and 10.
Guziewicz does not expressly teach the nucleotide sequences claimed in the instant case.
Choi discloses a human VMD2 promoter sequence identified as SEQ ID NO:12 in Table 1 at pages 13-14. It is noted that Choi’s SEQ ID NO:12 comprises the entire nucleotide sequence of SEQ ID NO:1 claimed in the instant case. 
Choi teaches that a desired polypeptide-encoding viral vector comprises an added Kozak sequence of SEQ ID NO:5, which is 5’-GCCACC, which is at least 50% identical to SEQ ID NO:19 claimed in the instant case. See Table 1 at page 11.
Choi teaches that the Kozak sequence is one of “regulatory elements that are involved in modulating transcription”. See paragraph 0029.
Dietz teaches that a desired polypeptide is encoded by including a Kozak consensus sequence. See column 32, lines 5-8 for the following: “methionine is encoded by an ATG codon that falls within context (GGCACCATGA) (SEQ ID NO:12) that closely matches the Kozak consensus sequence GCC(A/G)CCATGG (SEQ ID NO:13)”. It is noted that Dietz’s SEQ ID NO:12 is 100% identical to SEQ ID NO:19 claimed in the instant case.
Lee teaches that human BEST1 nucleotide sequence is known in the art as NM_004183, which is identified as SEQ ID NO:2. See paragraph 0054. It is noted that Lee’s SEQ ID NO:2 comprises the 1758-nt sequence that is 100% identical to SEQ ID NO:3 claimed in the instant case. 
Li teaches that the function of human BEST1 can be studied in isolated whole human retinal pigment epithelium (RPE) cells, HEK293 cells, and human RPE-derived ARPE-19 cells. See pages 2-3 and 8.
BEST1 sequences and also include an art-recognized Kozak consensus sequence. One of ordinary skill in the art would have been motivated to use Choi’s SEQ ID NO:12 for the hVDM2 promoter sequence and Lee’s SEQ ID NO:2 for the hBEST1 sequence with a reasonable expectation of success, because each of Choi’s SEQ ID NO:12 and Lee’s SEQ ID NO:2 was one of a finite number of art-recognized hVDM2 promoter and hBEST1 sequences, respectively, thus would have pursued the known sequence when making an rAAV2 vector comprising a hVDM2 promoter operably linked to a hBEST1 sequence. One of ordinary skill in the art would also have been motivated to include Choi’s SEQ ID NO:5 or Dietz’s SEQ ID NO:12 upstream of Lee’s SEQ ID NO:2 with a reasonable expectation of success, because making a vector comprising a Kozak sequence upstream of a desired nucleotide sequence encoding a desired polypeptide was known to be useful in regulating transcription of the desired nucleotide sequence as evidenced by Choi and Dietz. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to transfect Guziewicz’s rAAV2 vector comprising hVMD2-hBEST1 to isolated whole human retinal pigment epithelium (RPE) cells, HEK293 cells, or human RPE-derived ARPE-19 cells, thereby obtaining the aforementioned cells comprising the vector. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to stud the function of the human BEST1-expressing vector in appropriate human cells, because it was known in the art that the function of human BEST1 can be studied in isolated whole human retinal pigment epithelium (RPE) cells, HEK293 cells, and human RPE-derived ARPE-19 cells as taught by Li.
Accordingly, claims 1-3, 6, 12-13, 15-16, 18, 28-29, 31, 35, 37, 39, 42, 45, 52, and 54-55 taken as a whole would have been prima facie obvious before the effective filing date. 
s 6, 8, 11, 20, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Guziewicz et al. (PLOS ONE, 2013, 8(10): e75666, applicant’s citation) in view of Barnard et al. (Cold Spring Harbor Perspectives in Medicine, 2015, 5:a017293), Tolmachova et al. (Journal of Molecular Medicine, 2013, 91:825-837), and Koo et al. (Human Gene Therapy, 2014, 25:98-108).
Guziewicz discloses “rAAV2/1-hVMD2-hBEST1 vector construct” and “rAAV2/2-hVMD2-hBEST1”, each of which is an rAAV2 vector encoding a wild-type human BEST1 under the control of human VMD2 (hVMD2) promoter, wherein the hVMD2 promoter is ligated into a recombinant AAV vector plasmid containing hBEST1, and a “bGH” polyadenylation signal, wherein “hVDM2-hBEST1” is subsequently packages into rAAV, wherein the vector is delivered to a mammalian cell and can be used as a therapeutic agent for treatment of retinal diseases. See pages 2-3, 7, and 10.
Guziewicz does not teach additional elements included in the AAV2 vector as claimed in the instant case.
Barnard teaches making an AAV2 vector useful for gene therapy in the retina, wherein the AAV2 vector comprises a promoter, a chicken -actin (CBA) intron sequence, a rabbit -globin exon fragment, a Kozak consensus sequence, a modified woodchuck hepatitis virus posttranscriptional regulatory element (WPRE), and the bovine growth hormone polyadenylation signal (bGH pA) in the 5’ to 3’ direction, wherein the intron is spliced out. See Figure 3. 
Tolmachova teaches that an AAV2 comprising a chicken -actin (CBA) intron sequence “upstream of the Kozak sequence at the 5’ untranslated region of the transgene” provides a higher transgene expression level, in part due to the fact that “Intron processing through splicing is a feature of a eukaryotic gene expression and may significantly increase viral transgene expression”. See page 835.

Koo teaches that an AAV vector comprising a synthetic intron sequence containing a splicing donor sequence, a branch point sequence, and a splicing acceptor sequence provides optimized intron splicing efficiency. See page 101 and Figure 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Guziewicz’s human BEST1-expressing AAV2 vector by adding the following regulatory sequences operably linked to the VMD2 promoter: a chicken -actin (CBA) intron sequence containing a splicing donor, a branch point, and a splicing acceptor, a rabbit -globin exon sequence, a Kozak sequence at the 5’ untranslated region, a WPRE sequence, and a bovine growth hormone polyadenylation signal sequence. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to enhance Guziewicz’s AAV2 vector’s ability to express human BEST1, because an AAV vector comprising a CBA intron sequence, a rabbit -globin exon fragment, a Kozak consensus sequence, a WPRE, and a bGH pA sequence was known to be useful for gene therapy in the retina as taught by Barnard, wherein the combination of a CBA intron sequence upstream of the Kozak sequence at the 5’ untranslated region and a WPRE sequence was taught to provide “enhanced transgene expression” especially in the retina thus “AAV-mediated retinal gene therapy” comprising the CBA intron, the Kozak sequence, and the WPRE sequence was suggested to be useful at a lower overall dose as evidenced by Tolmachova. Since intron processing via splicing, which significantly improves eukaryotic transgene expression from a viral vector, was known to involve a splicing donor sequence, a branch point sequence, and a 
Accordingly, claims 6, 8, 11, 20, 23, and 25 taken as a whole would have been prima facie obvious before the effective filing date. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/DANA H SHIN/Primary Examiner, Art Unit 1635